DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites “the rim section extends from the top edge at the forehead of the swimmer to the swimmer’s neck, and the skullcap section extends from the bottom edge around the swimmer’s head to where the rim section covers the swimmer’s neck.”  The wearer’s/swimmer’s anatomy may not be set forth as part of the claimed apparatus.  Claim 3 may be amended to overcome this rejection by reciting the anatomy functionally relative to the swim cap . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 lacks antecedent for “the top” in line 2 and “the bottom” in line 3. Claim 3 recites “the rim section extends from the top edge at the forehead of the swimmer to the swimmer’s neck, and the skullcap section extends from the bottom edge around the swimmer’s head to where the rim section covers the swimmer’s neck.”  Claim 6 recites “the softer silicon rubber material of the skullcap section and the rim section…”. However, claim 1 recites the front rim section as fabricated from silicon rubber material that is softer than the silicon rubber material of the skullcap section. Thus, there is no antecedent for “the softer silicon rubber material of the skullcap section and the rim section”. For claims 7 and 9, the limitation to “the cap weight is .122 kgs, the silicon rubber material of the rim section having .03416 kgs more methyl and the silicon rubber material of the skullcap section having .08784 kgs less methyl” is indefinite in that it’s not clear if the .03416 kgs more methyl is set forth relative to the .08784 kgs less methyl and/or to the total weight of the cap- “more methyl” than what value? And “less methyl” than what value? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (U.S. 2010/0192273) in view of Waller et al. (U.S. 2014/0109281) and Johnson et al. (US 2004/0261153). Dodd discloses the invention as claimed. Dodd teaches a swim cap 16 comprising a rear skullcap section 10 configured to substantially cover the head of a swimmer, and a front rim section 12, the material of the rim section fused to the material of the skullcap section to form a single integral unitary cap (par.17 discloses 10 and 12 may be glued or molded together), wherein when the cap is worn by a swimmer, an airtight watertight seal is formed between the cap and the swimmer.  The skullcap section and front rim section are formed from waterproof materials such as neoprene which is not disclosed as breathable, therefore when the cap is worn, it is expected to provide an airtight watertight seal between the cap and the swimmer. The rim section 12 has a top edge (upper edge of 12 which is fused to the bottom edge of the skullcap section at 14) which circumscribes the top of the rim section and the skullcap section 10 has a bottom edge 14 which circumscribes the bottom of the skullcap section.  Figure 2 shows the front rim section 12 extends from the top edge at a forehead of the swimmer to the swimmer’s neck and the skullcap section 10 extends from the bottom edge around the head to where the rim section 12 covers the swimmer’s neck.  However, Dodd doesn’t teach the front rim section and skullcap section fabricated of a silicon rubber material and the silicon rubber material of the front rim section is softer than the silicon rubber material of the skullcap section. Waller teaches that it is known to form portions of swim caps 9 from silicone rubber. Paragraph 14 discloses a lower band/rim section 10 formed from silicone rubber which is a non-slip and elastomeric material suitable for compression around the wearer’s head. Paragraph 15 discloses the cap made from a porous or non-porous, elastic or inelastic material such as silicone rubber material.  Johnson teaches a swim cap 100 with a first portion 101 having a hardness that is higher than that of a second portion 104/106 in that the hardness or stiffness reduces from an upper section/first portion of the cap to lower sections/second portion of the cap covering the sides of the head, ears, forehead and back of the head. The upper section will conform to the wearer’s head shape but is firm enough to resist deformation and wrinkling and the lower sections are flexible for donning the cap and conforming to the wearer’s head providing a sealing structure. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Dodd’s front rim section and skullcap section from silicon rubber material in that Waller teaches that it is known in the art to form swim caps from silicon rubber material as a compressive elastic material. It also would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Dodd to form the silicon rubber material of the front rim section from softer material than the silicon rubber material fo the skullcap section in that Johnson teaches this results in a swim cap that resists deformation and wrinkling when worn, elastically stretches for donning of the cap and elastically retains the cap on the swimmer’s head. 
Claims 6-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dodd in view of Waller and Johnson as applied to claim 1 above, and further in view of Theders (U.S. 5,724,671). Dodd discloses the invention substantially as claimed but doesn’t teach the softer silicon rubber material of the skullcap section and the rim section comprise methyl, the silicon rubber material of the rim section comprising more methyl than the silicon rubber material of the skullcap section and the cap weight is .122 kgs, the silicon rubber material of the rim section having .03416 kgs more methyl and the silicon rubber material of the skullcap section having .08784 kgs less methyl.  Theder teaches a swim cap 10 including a polydimethylsiloxane composition, the amount of polydimethylsiloxane affecting the slickness of the cap to reduce friction as a swimmer wearing the cap moves through the water. One of ordinary skill could have arrived at the desired amounts of methyl composition for each of the skullcap section and rim section while retaining the properties of the front rim section as softer than the skullcap section and the swim cap being lightweight and waterproof. The claimed values for the methyl are expected to result in a lower rim section that is more pliable and elastic for ease of donning and resistance and the skullcap section resisting deformation and wrinkling. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to form the rim section silicon rubber material with more methyl than the skullcap section silicon rubber material and the claimed values such that the rim section elastically deforms for donning and sealing to the wearer’s head and the skullcap section resists deformation while reducing friction to allow the swimmer to move through the water. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732